Citation Nr: 0714387	
Decision Date: 05/15/07    Archive Date: 06/01/07

DOCKET NO.  05-00 086A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for an eye disability, 
to include impaired vision.

2.  Entitlement to service connection for a chronic 
disability as a residual of a head injury, to include 
headaches.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel




INTRODUCTION

The veteran had active service from July 1976 to June 1980 
and again from November 1983 to January 2001.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the Detroit, 
Michigan Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1.  The veteran's impaired vision has not been shown to be 
other than developmental in nature, and has not been shown by 
competent evidence to be aggravated by superimposed disease 
or injury.

2.  There has been no demonstration by competent clinical 
evidence of a current chronic disability as a residual of a 
head injury, and headaches have not been shown by competent 
evidence to be causally related to the veteran's active 
service, including an in-service head injury.


CONCLUSIONS OF LAW

1.  An eye disability, to include impaired vision, was not 
incurred in, or aggravated by, active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
4.9 (2006).

2.  A chronic disability as a residual of a head injury, to 
include headaches, was not incurred in, or aggravated by, 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In the present case, VA satisfied its duty to notify by means 
of a December 2003 letter from the agency of original 
jurisdiction (AOJ) to the appellant issued prior to the 
initial AOJ adjudication.  This letter informed the appellant 
of what evidence was required to substantiate the claims and 
of his and VA's respective duties for obtaining evidence.  
The December 2003 VCAA notice letter did not explicitly ask 
the appellant to provide "any evidence in [his] possession 
that pertains" to his claims.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letter noted above informed 
him that additional information or evidence was needed to 
support his claims, and asked him to send the information or 
evidence to the AOJ.  Moreover, he was asked to submit any 
medical reports that he had or any treatment records 
pertinent to his claimed condition.  Under these 
circumstances, the Board is satisfied that the appellant has 
been adequately informed of the need to submit relevant 
evidence in his possession. 

The Board observes that the aforementioned letter did not 
provide the veteran with notice of the type of evidence 
necessary to establish a disability rating or effective date 
in the event of award of the benefits sought.  However, 
despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claims for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, VA treatment records, 
and VA examination reports.  Additionally, the claims file 
contains the veteran's statements in support of his claims.  
The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claims.  
Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claims.  Essentially, all available 
evidence that could substantiate the claims has been 
obtained.

Legal Criteria

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2006).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2006).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2006).

Legal Analysis

1.  Eye Disability

The Board finds that service connection is not warranted for 
a bilateral eye disability.  The evidence establishes that 
the veteran has been diagnosed with refractive error- as 
confirmed by a July 2004 VA eye examination report.   The 
veteran contends that such refractive error is due to a 1991 
in-service exposure to medication that had the potential for 
eye toxicity.  According to the veteran, eleven months after 
he was taken off of the medication, he was given a 
prescription for glasses.  In reviewing the veteran's service 
medical records, the Board observes that the veteran's vision 
was evaluated on numerous occasions and that although 
examiners almost always reported that he had 20/20 vision, 
one examiner, on a May 2000 report of medical history, 
indicated  that the veteran wore reading glasses.  However, 
there is no medical documentation in the veteran's service 
medical records that he used a medication that was 
potentially toxic to his eyes.

Additionally, refractive error of the eyes is not a 
disability within the meaning of applicable legislation for 
disability compensation purposes.  See 38 C.F.R. §§ 3.303(c), 
4.9.  This includes refractive error due to such eye 
disorders as myopia and presbyopia.  Thus, they cannot be 
service connected as a matter of law, absent evidence of 
aggravation by superimposed disease or injury, which the 
Board finds is not demonstrated in the record.  See Sabonis 
v. Brown, 6 Vet. App. 426 (1994).  See also, Monroe v. Brown, 
4 Vet. App. 513, 514-515 (1993); Carpenter v. Brown, 8 Vet. 
App. 240, 245 (1995); VAOPGCPREC 67-90 (July 18, 1990); 
VAOPGCPREC 82-90 (July 18, 1990); and VAOPGCPREC 11-1999 
(Sept. 2, 1999).

The Board observes that the veteran's service medical records 
demonstrate that in July 1991, he sought treatment for left 
eye irritation.  However, there is no evidence that such left 
eye irritation resulted in a chronic eye disease or 
anatomical defect.  Moreover, there is no evidence that the 
veteran has a current eye disease or anatomical defect, other 
than refractive error.  Indeed, on VA eye examination in July 
2004, the examiner reported that the veteran had normal 
ocular health.  The Board notes that without proof of a 
current disability, there can be no valid claim for service 
connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for an eye disability, to include impaired vision.  
The Board has considered the doctrine of giving the benefit 
of the doubt to the veteran, under 38 U.S.C.A. § 5107 (West 
2002), and 38 C.F.R. § 3.102 (2006), but does not find that 
the evidence is of such approximate balance as to warrant 
it's application.  Accordingly, the claim is denied.

2.  Headaches, as a residual of a head injury

The veteran asserts that service connection is warranted for 
headaches as a residual of an in-service head injury.  The 
veteran's service medical records reflect that an examiner, 
in a May 2000 report of medical history, reported that in 
1996, the veteran sustained a head injury which caused him to 
lose consciousness for ten minutes and incur a mild 
concussion, but that there was no sequalea.  With respect to 
a current disability, on VA examination in July 2004, the 
veteran reported that he experienced headaches three to four 
times per week.  He indicated that the headaches had 
developed in the previous 4 - 6 months.  On examination, the 
veteran denied experiencing memory loss, functional loss, or 
seizures.  As to the etiology of the veteran's headaches, the 
examiner from the July 2004 VA examination opined that the 
veteran's headaches were not related to his in-service head 
injury.  According to the examiner, who noted that the 
veteran had begun having the headaches four months prior and 
that he did not report any recurrent cognitive function 
changes, the veteran's headaches were not likely related to 
residuals of head injury, but were most likely related to 
muscle tension and/ or hypertensive management.  Therefore, 
in the absence of any evidence to the contrary, the Board 
must conclude that the preponderance of the evidence is 
against a finding that the veteran's current headaches are a 
residual of his in-service head injury.

In conclusion, although the veteran asserts that his current 
headaches are related to service, he is not competent to 
provide an opinion requiring medical knowledge, such as a 
question of medical causation.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The evidence of record, including the July 
2004 medical opinion, is of greater probative value than the 
veteran's statements in support of his claim.  Accordingly, 
the Board finds that the competent evidence of record fails 
to establish that the veteran has a current chronic 
disability as a residual of a head injury, to include 
headaches, related to his active military service.  The Board 
has considered the doctrine of giving the benefit of the 
doubt to the veteran, under 38 U.S.C.A. § 5107 (West 2002), 
and 38 C.F.R. § 3.102 (2006), but does not find that the 
evidence is of such approximate balance as to warrant it's 
application.  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a chronic disability as a residual 
of a head injury, to include headaches.



	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for an eye disability, to 
include impaired vision, is denied.

Entitlement to service connection for chronic disability as a 
residual of a head injury, to include headaches, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


